COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-194-CR
 
ALZENIA M. THOMAS                                                            APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
396TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

------------
        On October 26, 2001, appellant Alzenia M. Thomas pleaded guilty 
pursuant to a plea bargain to illegal redemption of food stamps.  Following the 
plea-bargain agreement, the trial court deferred adjudication and placed 
appellant on four years’ community supervision.  On January 8, 2003, the State 
petitioned to proceed to adjudication and revoke appellant’s community 
supervision.  Appellant pleaded true to having violated two conditions of her 
community supervision.  The trial court revoked appellant’s community 
supervision, adjudicated her guilty, and sentenced her to three years’ 
imprisonment.
        In her sole point on appeal, she challenges the legal sufficiency of the 
evidence to support the trial court’s judgment revoking her community 
supervision.  Article 42.12, section 5, of the Texas Code of Criminal Procedure  
prohibits an appellant from raising error in the adjudication of guilt process.  
Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp. 2004); Connolly 
v. State, 983 S.W.2d 738, 740-41 (Tex. Crim. App. 1999).  Accordingly, we 
dismiss this appeal for want of jurisdiction.
 
                                                          SAM J. DAY
                                                          JUSTICE

PANEL B:   DAUPHINOT and HOLMAN, JJ.; and SAM J. DAY, J. (Retired, 
Sitting by Assignment). 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 18, 2003